Moyer, C.J.
This cause originated in this court on the filing of an election contest petition under R.C. 3515.09.
By entry dated January 8, 1991 (see 57 Ohio St. 3d 605, 565 N.E. 2d 824),-it was ordered that the Secretary of State immediately order all the boards of elections of the counties of Ohio to preserve the following items relating to the November 1990 election for the Office of Attorney General:
1. all ballots prepared and provided by the boards of elections for use at the election, whether used or unused;
2. all pollbooks, poll lists or signature pollbooks, and tally sheets; and
3. counter settings on all manual voting machines.
On January 14, 1991, contestor filed a motion to compel production, inspection and copying of documents. Upon consideration thereof,
IT IS ORDERED that the entry of January 8, 1991 does not preclude the taking of depositions related to, or the production, inspection or copying of, documents under the custody and control of the boards of elections and subject to the January 8 order, provided that appropriate measures are taken to ensure the security of such documents in accordance with the entry of January 8, 1991.